COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE                                           §              No. 08-20-00186-CR

  JAIME LUEVANO,                                  §        AN ORIGINAL PROCEEDING

                                Relator.          §               IN MANDAMUS



                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable James T. Carter to reopen a writ of habeas corpus and inquiry/examination trial and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.